Per Curiam.

Prohibition is a writ designed to prevent a tribunal from proceeding in a matter in which it seeks to usurp or exercise authority with which it had not been invested by law. Marsh v. Goldthorpe (1930), 123 Ohio St. 103.
However, if the tribunal has jurisdiction to determine the question before it, a writ of prohibition will not issue to prevent it from exercising such authority. State, ex rel. Dayton, v. Kenealy (1960), 170 Ohio St. 320.
In this cause there is no showing by relator that the members of the Cleveland Civil Service Commission, or the other named respondents, are in any manner attempting to usurp a function with which they are not properly invested by law.
For the reason that a writ of prohibition is not an appropriate remedy, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Celebrezze, W. Brown, P. Brown, Sweeney and Loches, JJ., concur.
HERBERT, J., concurs in the judgment.